     Case 1:18-cv-00871-DAD-BAM Document 23 Filed 06/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOSE TIMOTEO GUEVARA,                             No. 1:18-cv-00871-DAD-BAM (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   SUPERIOR COURT, COUNTY OF SAN                     ACTION WITH PREJUDICE
     MATEO, et al.,
15                                                     (Doc. No. 22)
                        Defendants.
16

17

18          Plaintiff Jose Timoteo Guevara is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On May 10, 2019, the assigned magistrate judge screened plaintiff’s complaint and

22   determined that it failed to state a cognizable claim. (Doc. No. 18.) Plaintiff was granted leave to

23   file an amended complaint within thirty days so that he could attempt to cure the deficiencies

24   identified in the screening order. (Id.) Plaintiff was warned that a failure to do so would result in

25   the magistrate judge recommending that this action be dismissed. (Id. at 6.)

26          On June 10, 2019, plaintiff filed a lengthy “response to order” which included, among

27   other things, a request for an extension of time to file his amended complaint. (Doc. No. 19.) On

28   March 12, 2020, the magistrate judge granted the motion in part and ordered plaintiff to file a first
                                                       1
     Case 1:18-cv-00871-DAD-BAM Document 23 Filed 06/04/20 Page 2 of 2

 1   amended complaint or a notice of voluntary dismissal within thirty days. (Doc. No. 21.) Plaintiff

 2   was again warned that a failure to comply would result in the magistrate judge recommending

 3   that this action be dismissed for failure to obey a court order and failure to state a claim. (Id. at

 4   3.) To date, plaintiff has still not filed an amended complaint or otherwise communicated with

 5   the court.

 6          Accordingly, the magistrate judge issued findings and recommendations on April 24,

 7   2020, recommending that this action be dismissed with prejudice for failure to state a claim,

 8   failure to obey a court order, and failure to prosecute. (Doc. No. 22.) Those findings and

 9   recommendations were served on plaintiff and contained notice that any objections thereto were

10   to be filed within fourteen (14) days of service. (Id. at 7–8.) No objections have been filed, and

11   the time to do so has now passed.

12          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

13   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

14   findings and recommendations are supported by the record and by proper analysis.

15          Accordingly:

16          1.      The findings and recommendations issued on April 24, 2020 (Doc. No. 22) are

17                  adopted in full;

18          2.      This civil rights action is dismissed due to plaintiff’s failure to state a claim, failure

19                  to obey a court order, and failure to prosecute; and

20          3.      The Clerk of the Court is directed to close this case.
21   IT IS SO ORDERED.
22
        Dated:     June 3, 2020
23                                                          UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        2
